Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 8/03/2021 in response to the restriction mailed on 6/24/2021.

Election/Restrictions
Claims 1-11 of Group I are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/03/2021
Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on 8/03/2021 is acknowledged.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because phrases such as “The present disclosure relates to” should be avoided and should be written in narrative statements. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase " preferably forming tapered portions" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12-13 and 16-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Yada (U.S. Patent 5,214,833).  In regards to claim 12, Yada discloses a method of manufacturing an integrally formed metal-plastic composite stationary blade of a blade set for a hair cutting appliance, the method comprising: providing a substantially flat metal component (10A; Fig. 8a) ; forming at least one pattern of slots (arch like blade sections 11; Fig. 11A) in the metal component, thereby defining at least one toothed leading edge (36; Fig. 2); forming a metal shell comprising a first wall portion and a second wall portion, wherein the step of forming the metal shell includes bending the substantially flat metal component (Fig. 14a) wherein the second wall portion is formed from a frontal portion and a rear portion that are arranged at opposite ends of the substantially flat metal component, wherein the first wall portion and the second wall portion jointly form at least one toothed leading edge (36), the first wall portion being arranged to serve as a skin facing wall when in operation, the second wall portion being at least partially offset from the first wall portion, such that the first wall portion and the second wall portion define therebetween a guide slot (e.g. 21) for a movable cutter blade, wherein the at least one toothed leading edge comprises a plurality of teeth (archlike blades 30); providing a substitute component (center plastic support 23) that is configured to keep clear a to-be-formed guide slot of the stationary blade when molding; providing a mold (body supporting portion 20) that defines a shape of a plastic component; arranging the bent metal component and the substitute component in the mold; forming the plastic component, wherein the plastic component .
In regards to claim 13, Yada discloses wherein the substantially flat metal (10) component comprises a sheet metal component( elongated sheet metal).
In regards to claim 16, Yada discloses wherein the forming the metal shell further comprises: providing a substantially laterally extending bending core (lower dice 64), wherein the bending core remains in the guide slot after bending; forming at least one toothed leading edge at a bending zone of the metal component(57/58); and mutually connecting opposing narrow sides of the frontal portion and the rear portion.
In regards to claim 17, Yada discloses wherein the bending zone is U-shaped (fig. 3).
In regards to claim 18, Yada discloses wherein the connecting the opposing narrow sides further comprises bonding the opposing narrow sides (22/34).
In regards to claim 19, Yada discloses wherein the forming at least one pattern of slots in the metal component further comprises machining the metal component (fig. 11), wherein machining the metal component comprises machining substantially longitudinally extending slots, forming cutting edges at a first wall portion of the slots and preferably forming tapered portions at a second wall portion of the slots, and wherein the step of machining the metal component includes at least one process selected from the group consisting of: cutting, particularly laser cutting; etching, particularly electrochemical etching; stamping; coining; eroding; and combinations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stapelbroek et al. (U.S. Patent 9,873,203), herein referred to as Stapelbroek in view of Messinger (U.S. Patent 4,991,295) and in further view of Chevalet (FR2789341).
  In regards to claim 12, Stapelbroek discloses a method of manufacturing an integrally formed metal-plastic composite stationary blade of a blade set for a hair cutting appliance, the method comprising: 
Providing a substantially flat metal component (metal plate); forming at least one pattern of slots in the metal component “stamping a series of identical, longitudinally extending, laterally spaced apart slots into the plate (col, 8, lines 43-54),” thereby defining at least one toothed leading edge (12);
Forming a metal shell comprising a first wall (20) and a second wall (30) portion, wherein the step of forming the metal shell includes bending the substantially flat metal component (“and (iii) folding/bending the plate into a U-shape along a laterally extending fold-line that extends through said spaced apart slots”);
Wherein the second wall portion (30) is formed from a frontal portion and a rear portion that are arranged at opposite ends of the substantially flat metal component, wherein the first wall portion and the second wall portion jointly form at least one toothed leading edge  (U-shaped teeth 12), 

Stapelbroek does not disclose providing a substitute component that is configured to keep clear a to be formed guide slot of the stationary blade when molding; providing a mold that defines a shape of a plastic component; arranging the bent metal component and the substitute component in the mold; forming the plastic component, wherein the plastic component comprises at least one mounting element.    Stapelbroek discloses that the stationary blade 10 is fixedly connected to the housing (paragraph [0017]) and that the walls act as a foil to prevent the user’s skin from contacting the blades.  Attention is directed to both the Messinger shaving head.  Messinger discloses a shaving head for dry shaving wherein the shaving head employs a foil 4 that is secured to the longitudinal sides of the frame 10, 11.  The foil extends over lower cutter 5 whose profile, is similar to that of the foil.  Messinger discloses that the foil can be either welded or injection molded to the frame.  It summarily would have been obvious to one having ordinary skill in the art to have employed attached the metal blade of Stapelbroek blade to the housing utilizing an injection molding technique.  The modified device of Stapelbroek still does not disclose utilizing a substitute component to keep clear a guide slot in the stationary blade.   Attention is further directed to the Chevalet method of manufacturing a pocket knife.   Chevalet discloses that the blade can be 
	In regards to claim 13, the modified device of Stapelbroek discloses wherein the flat metal component comprise a sheet metal component (col, 8, lines 43-54).
	In regards to claim 14, the modified device of Stapelbroek wherein the mold is an injection mold (as modified)
In regards to claim 15, the modified device of Stapelbroek wherein the forming the component further comprises injection molding the component (as modified).
In regards to claim 16, the modified device of Stapelbroek wherein the forming the metal shell further comprises: providing a substantially laterally extending bending core, wherein the bending core remains in the guide slot after bending (“and (iii) folding/bending the plate into a U-shape along a laterally extending fold-line that extends through said spaced apart slots”); forming at least one toothed leading edge (12) at a bending zone of the metal component; and mutually connecting opposing narrow sides of the frontal portion and the rear portion.
In regards to claim 17, the modified device of Stapelbroek discloses wherein the bending zone is U-shaped.

In regards to claim 19, the modified device of Stapelbroek discloses wherein the forming at least one pattern of slots in the metal component further comprises machining the metal component, wherein machining the metal component comprises machining substantially longitudinally extending slots, forming cutting edges at a first wall portion of the slots and preferably forming tapered portions at a second wall portion of the slots, and wherein the step of machining the metal component includes at least one process selected from the group consisting of: cutting, particularly laser cutting; etching, particularly electrochemical etching; stamping; coining; eroding; and combinations thereof. (“stamping a series of identical, longitudinally extending, laterally spaced apart slots into the plate (col, 8, lines 43-54).,”
In regards to claim 20, the modified device of Stapelbroek discloses method of manufacturing a blade set for a hair cutting appliance, the method comprising: manufacturing a stationary blade (20) in accordance with the method as claimed in claim 12; providing a movable cutter blade (40) comprising at least one toothed leading edge (42) arranged to cooperate with at least one respective toothed leading edge of the stationary blade; and inserting the movable cutter blade into the guide slot of the stationary blade (Fig. 2A).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yada (U.S. Patent 5,214,833) in view of Komori et al. (U.S. Publication 2015/0352736).  Yada . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724